Title: To Thomas Jefferson from William Davies, 12 January 1781
From: Davies, William
To: Jefferson, Thomas



Sir
Richmond Jany. 12. 1781.

I have taken my quarters in the Senate house, and find in one of the rooms below, a great variety of public papers scattered about and open to every body. This I am told is the case with the papers of the General court at the lower end of the town. As I am not acquainted who are the proper officers, and as I suppose these papers must be of some value, I have taken the liberty to inform your Excellency of it, and should it be agreeable to you, will order my men to collect them and deliver them to such person as you may appoint.
As soon as I came to town I made enquiry about camp kettles, and to my surprize found there were above 80 in this town in the possession of Mr. Southall.
I find there is a very drunken man here of the name of Triplet, that is acting as commissary. I would be glad to know whether he acts by any authority from the state. If he does not, I will dismiss him.
I have the honor to be, sir, with the highest respect and esteem, your Excellency’s most obedt servt,

William Davies

